DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of 62/781,421 filed 12/18/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2020, 05/06/2020, 11/19/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 3, and 20 are directed to the abstract idea of mental processes.  The claim(s) recite generating a graph that includes different nodes which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to generating a graph that includes different nodes without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-10, 13, 18, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eade et al. (USPGPub 2020/0026722).	As per claim 1, Eade discloses a method, comprising: 	receiving, by one or more processors of a vehicle in an environment, data from at least one sensor of the vehicle (see at least paragraph 0067; wherein a primary sensor system 130 may include various sensors suitable for collecting information from a vehicle's surrounding environment for use in controlling the operation of the vehicle); and 	generating, by the one or more processors, a graph based on the received data (see at least abstract; wherein the relative atlas graph may be generated for a geographical area based on observations collected from the geographical area), the graph comprising: 		at least one node corresponding to at least one subgraph, wherein the at least one node represents at least one of a primary geographical position and a primary logical position (see at least paragraph 0129; wherein subgraph 460 representing a portion of geographical area 430 of FIG. 12, specifically covering the traffic devices regulating the geographical area), and wherein the at least one subgraph comprises: 			a plurality of subgraph nodes, wherein each subgraph node of the plurality of subgraph nodes corresponds to at least one of: (i) a secondary geographical position and (ii) a secondary logical position, and wherein the secondary geographical position is encompassed within the primary geographical position, and wherein the secondary logical position is associated with the primary logical position (see at least Figure 13 and paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices); 			at least one subgraph edge, wherein the at least one subgraph edge connects two subgraph nodes of the plurality of subgraph nodes and, wherein the at least one subgraph edge represents at least one of: (i) at least one spatial constraint between the two subgraph nodes and (ii) at least one logical connection between the two subgraph nodes (see at least paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices (e.g., faces 446 and 448 of traffic light unit 440) through traffic-device-and-control edges 466); and 			contextual data corresponding to the at least one subgraph, wherein the contextual data classifies each of the plurality of subgraph nodes according to a property of the environment (see at least paragraph 0144; wherein payload data may also be incorporated into the traffic device nodes and/or edges as appropriate, e.g., to define a bounding box to be analyzed when determining traffic device state, to classify the type and/or operation of traffic device (e.g., sign or light, configuration of lights, light sequence, etc.)).  	As per claim 2, Eade discloses further comprising: 	receiving, by at least one mobile device, a request to navigate from a first geographical location to a second geographical location (see at least paragraph 0073; wherein  user input may be received via another computer or electronic device, e.g., via an app on a mobile device or via a web interface, e.g., from a remote operator…see at least paragraph 0181; wherein plans a trajectory for the autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle);  -45-Attorney Docket No. 46154-0189001 / P100362 	selecting, by the one or more processors, the at least one subgraph based on the first and second geographical locations, the selected at least one subgraph having subgraph nodes connecting the first and second geographical locations (see at least paragraph 0111; wherein planning system 156 may in particular rely on gate nodes 310 and boundary nodes 312 to determine potential paths suitable for use by an autonomous vehicle and to select an appropriate path from among those potential paths); 	updating, by the one or more processors, the selected at least one subgraph based on received data from the at least one sensor (see at least paragraph 0137; wherein sequence of operations 500 for generating or updating a relative atlas based upon observations collected by a single vehicle in a new geographical area (i.e., a geographical area that has not yet been incorporated into a relative atlas)), wherein updating the selected at least one subgraph comprises estimating, based on the at least one subgraph edge, a configuration of the subgraph nodes of the selected at least one subgraph connecting the first and second geographical locations (see at least paragraph 0140; wherein In creating the tiles in block 506, corresponding tile nodes may be constructed and incorporated into the subgraph, and appropriate tile-and-ECEF edges may be constructed and incorporated into the subgraph to define the relative poses between each new tile and the global reference point); 	generating, by the one or more processors, a path between the first and second geographical locations according to the updated at least one subgraph (see at least paragraph 0630; wherein block 630 plans a trajectory for the autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle, traffic information, the states of traffic controls, as well as the various dynamic objects in the vicinity of the vehicle); and 	operating, by a control circuit of the vehicle, the vehicle from the first geographical location to the second geographical location along the path (see at least paragraph 0181; wherein control over vehicle speed, e.g., to stop at a stop sign or red traffic light, to yield to oncoming traffic, to avoid a pedestrian or other vehicle, etc. may also be incorporated into the trajectory as appropriate. Upon completion of block 630 therefore a trajectory for the vehicle over the immediate future is determined, and may be passed, for example, as a sequence of trajectory commands to control subsystem 158 of FIG. 1 to enable the control subsystem to implement the trajectory using the vehicle controls).  	As per claim 3, Eade discloses a method, comprising: 	receiving, by one or more processors of a vehicle in an environment, data from at least one sensor of the vehicle (see at least paragraph 0067; wherein a primary sensor system 130 may include various sensors suitable for collecting information from a vehicle's surrounding environment for use in controlling the operation of the vehicle); 	generating, by the one or more processors, a graph based on the received data (see at least abstract; wherein the relative atlas graph may be generated for a geographical area based on observations collected from the geographical area), the graph comprising: 		at least one node corresponding to at least one subgraph, wherein the at least one node represents at least one of a primary geographical position and a primary logical position (see at least paragraph 0129; wherein subgraph 460 representing a portion of geographical area 430 of FIG. 12, specifically covering the traffic devices regulating the geographical area) and, wherein the at least one subgraph comprises: 			a plurality of subgraph nodes, wherein each subgraph node of the plurality of subgraph nodes corresponds to at least one of: (i) a secondary geographical position and (ii) a secondary logical position, and wherein the secondary geographical position is encompassed within the primary geographical position, and wherein the secondary logical position is associated with the primary logical position (see at least Figure 13 and paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices); 			at least one subgraph edge, wherein the at least one subgraph edge connects two subgraph nodes of the plurality of subgraph nodes and, wherein the at least one subgraph edge represents at least one -46-Attorney Docket No. 46154-0189001 / P100362 of: (i) at least one spatial constraint between the two subgraph nodes and (ii) at least one logical connection between the two subgraph nodes (see at least paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices (e.g., faces 446 and 448 of traffic light unit 440) through traffic-device-and-control edges 466); and 			a contextual data corresponding to the at least one subgraph, wherein the contextual data classifies each of the plurality of subgraph nodes according to a property of the environment (see at least paragraph 0144; wherein payload data may also be incorporated into the traffic device nodes and/or edges as appropriate, e.g., to define a bounding box to be analyzed when determining traffic device state, to classify the type and/or operation of traffic device (e.g., sign or light, configuration of lights, light sequence, etc.)); 	determining, by the one or more processors, to navigate from a first geographical location to a second geographical location (see at least paragraph 0073; wherein  user input may be received via another computer or electronic device, e.g., via an app on a mobile device or via a web interface, e.g., from a remote operator…see at least paragraph 0181; wherein plans a trajectory for the autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle); 	selecting, by the one or more processors, the at least one subgraph based on the first and second geographical locations, the selected at least one subgraph having subgraph nodes connecting the first and second geographical locations (see at least paragraph 0111; wherein planning system 156 may in particular rely on gate nodes 310 and boundary nodes 312 to determine potential paths suitable for use by an autonomous vehicle and to select an appropriate path from among those potential paths); 	updating, by the one or more processors, the selected at least one subgraph based on received data from the at least one sensor (see at least paragraph 0137; wherein sequence of operations 500 for generating or updating a relative atlas based upon observations collected by a single vehicle in a new geographical area (i.e., a geographical area that has not yet been incorporated into a relative atlas)), 	generating, by the one or more processors, a path between the first and second geographical locations according to the updated at least one subgraph (see at least paragraph 0630; wherein block 630 plans a trajectory for the autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle, traffic information, the states of traffic controls, as well as the various dynamic objects in the vicinity of the vehicle); and 	operating, using a control circuit, the vehicle from the first geographical location to the second geographical location along the path (see at least paragraph 0181; wherein control over vehicle speed, e.g., to stop at a stop sign or red traffic light, to yield to oncoming traffic, to avoid a pedestrian or other vehicle, etc. may also be incorporated into the trajectory as appropriate. Upon completion of block 630 therefore a trajectory for the vehicle over the immediate future is determined, and may be passed, for example, as a sequence of trajectory commands to control subsystem 158 of FIG. 1 to enable the control subsystem to implement the trajectory using the vehicle controls).  	As per claim 4, Eade discloses wherein updating the selected at least one subgraph comprises estimating, by the one or more processors, a configuration of the subgraph nodes of the selected at least one subgraph connecting the first and second geographical locations based on the at least one subgraph edge (see at least paragraph 0152; wherein blocks 544-548 next incorporate the gates, boundaries and traffic devices created in blocks 538-542 into an existing relative atlas graph. Block 544 for example, merges any new gates with the existing gates in the relative atlas graph, and may either create new gate nodes and edges in the relative atlas graph or modify existing gate nodes and edges as appropriate).  	As per claim 6, Eade discloses wherein at least one physical position is defined by a set of longitude and latitude coordinates (see at least paragraph 160; wherein the current position may be based on manual entry by a human operator (e.g., entering a postal code, latitude/longitude, city and state, and/or street address, etc.)).  	As per claim 7, Eade discloses wherein at least one logical position is defined by at least one of a district, a city, a country, or a continent (see at least paragraph 160; wherein the current position may be based on manual entry by a human operator (e.g., entering a postal code, latitude/longitude, city and state, and/or street address, etc.)).  	As per claim 8, Eade discloses wherein the received data comprises global positioning system data (see at least paragraph 0067; wherein a primary sensor system 130 may include various sensors suitable for collecting information from a vehicle's surrounding environment for use in controlling the operation of the vehicle. For example, a satellite navigation (SATNAV) sensor 132, e.g., compatible with any of various satellite navigation systems such as GPS).  	As per claim 9, Eade discloses wherein the received data comprises object detection data (see at least paragraph 0067; wherein Radio Detection And Ranging (RADAR) and Light Detection and Ranging (LIDAR) sensors 134, 136, as well as a digital camera 138 (which may include various types of image capture devices capable of capturing still and/or video imagery), may be used to sense stationary and moving objects within the immediate vicinity of a vehicle).  	As per claim 10, Eade discloses wherein the received data comprises light detection and ranging data (see at least paragraph 0067; wherein Radio Detection And Ranging (RADAR) and Light Detection and Ranging (LIDAR) sensors 134, 136).  	As per claim 13, Eade discloses wherein at least one spatial constraint is associated with reachability between the two subgraph nodes (see at least paragraph 0179; wherein n mapping out potential paths, boundaries laid out in the digital map may also be considered to ensure that all potential paths do not violate any physical or logical restrictions. Further, the different types of edges between gates may be used to distinguish, for example, between paths extending along the same lane and paths representing lane changes, turns, ramp exits, ramp entrances, etc. The potential paths mapped out in block 626 may therefore represent a set of trajectories a vehicle may be permitted to follow within a particular time frame).  	As per claim 18, Eade discloses wherein the determining to navigate from a first geographical location to a second geographical location is at least partially based on receiving a request to navigate from the first geographical location to the second geographical location (see at least paragraph 0073; wherein  user input may be received via another computer or electronic device, e.g., via an app on a mobile device or via a web interface, e.g., from a remote operator…see at least paragraph 0181; wherein plans a trajectory for the autonomous vehicle based upon the available paths, as well as additional information such as the desired destination of the vehicle).  	As per claim 20, Eade discloses a non-transitory computer-readable storage medium comprising one or more programs for execution by one or more processors of a first device, the one or more programs including instructions which, when executed by the one or more processors, cause the first device to: 	receive, data from at least one sensor of a vehicle in an environment (see at least paragraph 0067; wherein a primary sensor system 130 may include various sensors suitable for collecting information from a vehicle's surrounding environment for use in controlling the operation of the vehicle); and 	generate a graph based on the received data (see at least abstract; wherein the relative atlas graph may be generated for a geographical area based on observations collected from the geographical area), the graph comprising: 		at least one node corresponding to at least one subgraph, wherein the at least one node represents at least one of a primary geographical position and a primary logical position (see at least paragraph 0129; wherein subgraph 460 representing a portion of geographical area 430 of FIG. 12, specifically covering the traffic devices regulating the geographical area), and wherein the at least one subgraph comprises: 		a plurality of subgraph nodes, wherein each subgraph node of the plurality of subgraph nodes corresponds to at least one of: (i) a secondary geographical position and (ii) a secondary logical position, and wherein the secondary geographical position is encompassed within the primary geographical position, and wherein the secondary logical position is associated with the primary logical position (see at least Figure 13 and paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices);  -49-Attorney Docket No. 46154-0189001 / P100362 		at least one subgraph edge, wherein the at least one subgraph edge connects two subgraph nodes of the plurality of subgraph nodes and, wherein the at least one subgraph edge represents at least one of: (i) at least one spatial constraint between the two subgraph nodes and (ii) at least one logical connection between the two subgraph nodes (see at least paragraph 0129; wherein subgraph 460 includes a control node 462 representing traffic control 438, which is connected to a plurality of traffic device nodes 464 representing logically-linked traffic devices (e.g., faces 446 and 448 of traffic light unit 440) through traffic-device-and-control edges 466); and 		contextual data corresponding to the at least one subgraph, wherein the contextual data classifies each of the plurality of subgraph nodes according to a property of the environment (see at least paragraph 0144; wherein payload data may also be incorporated into the traffic device nodes and/or edges as appropriate, e.g., to define a bounding box to be analyzed when determining traffic device state, to classify the type and/or operation of traffic device (e.g., sign or light, configuration of lights, light sequence, etc.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eade et al. (USPGPub 2020/0026722) in view of Xie et al. (USPGPub 2021/0097739).	As per claim 11, Eade does not explicitly mention wherein at least one spatial constraint is determined based on odometry data.	However Xie does disclose:	wherein at least one spatial constraint is determined based on odometry data (see at least paragraph 0034; wherein an initial graph is then generated which may be based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Xie with the teachings as in Eade. The motivation for doing so would have been to improve robot locations by minimising the errors of the pose graph, see Xie paragraph 0004.	As per claim 12, Eade does not explicitly mention wherein at least one spatial constraint is determined based on at least one of loop closure data or range detection data.	However Xie does disclose:	wherein at least one spatial constraint is determined based on at least one of loop closure data or range detection data (see at least paragraph 0034; wherein an initial graph is then generated which may be based upon the positional data from the sensor, nodes of which graph provide a series of possible poses of the device, and edges of which graph represent odometry and/or loop closure constraints).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Xie with the teachings as in Eade. The motivation for doing so would have been to improve robot locations by minimising the errors of the pose graph, see Xie paragraph 0004.

Claims 14-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eade et al. (USPGPub 2020/0026722) in view of Cosatto (USPGPub 2017/0158129).	As per claim 14, Eade does not explicitly mention wherein the contextual data comprises weather data.	However Cosatto does disclose:	wherein the contextual data comprises weather data (see at least paragraph 0030; wherein a graph is created in 38. The graph receives data such as driver status, weather status, traffic status, and car attributes and updates the graph in 40).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cosatto with the teachings as in Eade. The motivation for doing so would have been to improve the safety of driving a car by predicting the occurrence of dangerous driving situations up to several seconds ahead of time, see Cosatto paragraph 0005.	As per claim 15, Eade does not explicitly mention wherein the contextual data comprises road traffic flow data.	However Cosatto does disclose:	wherein the contextual data comprises road traffic flow data (see at least paragraph 0030; wherein a graph is created in 38. The graph receives data such as driver status, weather status, traffic status, and car attributes and updates the graph in 40).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cosatto with the teachings as in Eade. The motivation for doing so would have been to improve the safety of driving a car by predicting the occurrence of dangerous driving situations up to several seconds ahead of time, see Cosatto paragraph 0005.	As per claim 16, Eade does not explicitly mention wherein the contextual data comprises location data of at least one landmark.	However Cosatto does disclose:	wherein the contextual data comprises location data of at least one landmark (see at least paragraph 0010; wherein the video may be used to recognize the type of objects (car, pedestrian, static obstacle) found by the radar. Furthermore it may also be used to recognize traffic signage).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cosatto with the teachings as in Eade. The motivation for doing so would have been to improve the safety of driving a car by predicting the occurrence of dangerous driving situations up to several seconds ahead of time, see Cosatto paragraph 0005.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Eade et al. (USPGPub 2020/0026722) in view of Burton et al. (USPGPub 2019/0026697).	As per claim 17, Eade does not explicitly mention wherein if any two subgraph nodes of the plurality of subgraph nodes are disconnected from one another, the two subgraph nodes are bounded into separate subgraphs.	However Burton does disclose:	wherein if any two subgraph nodes of the plurality of subgraph nodes are disconnected from one another, the two subgraph nodes are bounded into separate subgraphs (see at least paragraph 0039; wherein the software-issue graph may include multiple disconnected sub-graphs, for instance, having collections of nodes in each sub-graph that are not reachable by nodes of other sub-graphs through relationships).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Burton with the teachings as in Eade. The motivation for doing so would have been to correct errors by editing relationships by deleting, modifying, or adding, see Burton paragraph 0059.

Allowable Subject Matter
Claim(s) 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein estimating the configuration of the subgraph nodes comprises performing, by the one or more processors, nonlinear test squared error minimization.
Claim(s) 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein: the request to navigate from a first geographical location to a second geographical location comprises at least one user preference parameter, selecting one or more subgraphs comprises selecting two or more subgraphs based on the at least one user preference parameter, each subgraph having a different corresponding contextual data from one another, and generating a path between the first and second geographical locations is further based on the user preference parameter.

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2020/0167426 – Provides a method for partitioning a knowledge graph, and more specifically, to a computer-implemented method for partitioning a knowledge graph comprising a plurality of nodes and edges. The present disclosure relates further to a related system for partitioning a knowledge graph, and a computer program product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662